Citation Nr: 0708497	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-15 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether an overpayment of improved pension benefits in 
the amount of $5,193.80 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $5,193.80.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from February 1954 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Committee on Waivers and Compromises (Committee) of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was initially granted entitlement to improved 
pension benefits in March 1992.  Since that time he has 
reported various items of information that affected his 
entitlement to pension benefits, to include the divorce from 
a spouse in 1993, his remarriage in 1997, status of his 
children, and income levels.  

The RO wrote to the veteran in December 1996.  He was 
informed that an Eligibility Verification Report (EVR) form 
would not be sent to him for that year.  The letter advised 
that where individuals or families only have Social Security 
income no EVR is required unless there is a change to report.

In the current claim, the veteran submitted information 
regarding his unreimbursed medical expenses for calendar year 
1999 as well as a copy of a letter from the Social Security 
Administration (SSA) providing notice of benefits for the 
veteran's wife in February 2000.  Specifically, the January 
2000 letter from SSA noted that the spouse would receive a 
retroactive award of approximately $23,000 for an entitlement 
that was found to begin in December 1993.  The letter also 
reported that she would receive a monthly benefit of $607 
beginning in December 1999.  The veteran's medical expenses 
were noted on VA Form 21-8416, Medical Expense Report (MER).

The RO wrote to the veteran in May 2000.  He was informed of 
his monthly pension payments.  He was also informed of the 
basis for the determination of the monthly payment amount.  
In this regard, no income was attributed to his spouse.  The 
veteran's entire amount of unreimbursed medical expenses was 
allowed, thus reducing his income level for calendar year 
1999.

The veteran submitted an EVR and MER in January 2001.  The 
veteran failed to include any amount of income for his spouse 
on the EVR.  The medical expenses were listed for calendar 
year 2000.

The RO wrote to him regarding his medical expenses in March 
2001.  He was informed that the RO did not consider the 
expenses from one source and that he needed to submit 
receipts showing the exact date that he paid for the expenses 
or evidence of such payment on original letter head from the 
pharmacy.  He was further informed that he needed to submit a 
new MER along with the documentation noted n the letter.

The veteran resubmitted his MER in April 2001.

The next correspondence of record from VA is from the Debt 
Management Center in St. Paul, Minnesota, dated in July 2001. 
The letter informed the veteran that he owed VA $5,193.80 as 
a result of an overpayment.

The Board notes that the April 2002 decision of the Committee 
reports that VA terminated the veteran's pension benefits on 
June, 21, 2001, effective from February 1, 2000.  A March 
2003 statement of the case (SOC) makes reference to an 
adjustment to pension benefits done on June 21, 2001, and of 
a letter being sent to inform the veteran in the summary of 
evidence and adjudicative actions taken section. 

The Board is unable to locate the letter from June 21, 2001, 
in the claims folder.  The Board is aware of a VA Form 21-
8947, Compensation and Pension Award form, filed on the left 
side of the claims folder that is dated June 21, 2001.  This 
form is used by the RO in recording actions affecting the 
payment of benefits to claimants.  However, the form is not 
sent to the veteran.  It appears that the information 
contained on the form would likely have been included in the 
June 2001 letter referred to in the SOC.  

The June 2001 letter is important because the veteran has 
alleged that the RO failed to account for his medical 
expenses in 2000 and that this would affect the amount of his 
overpayment.  He has made this assertion on several 
occasions, most recently on a VA Form 9 that was submitted in 
May 2003.  

The Board notes that there is a Routing and Transmittal Slip 
in the claims folder, dated in July 2003 that shows the 
veteran's case was to be referred to "adjudication" for 
action on the medical expenses for debt reduction purposes.  
The case was to be forwarded to the Committee for issuance of 
a supplemental statement of the case (SSOC).  There is no 
indication the requested action was taken in regard to the 
review of the medical expenses, or that an SSOC was issued in 
this case.  

The veteran's assertions, and the apparent acknowledgement of 
those assertions by the RO, go to the validity of the debt.  
That issue must be resolved prior to the adjudication of any 
request for a waiver.

Upon remand, the Committee must adjudicate the validity of 
the creation of the debt, in light of the concerns expressed 
above, in particular whether the amount of the debt was 
calculated properly.  Once the amount of the debt is 
established, the Committee should revisit the issue of 
whether the veteran acted with fraud, misrepresentation, or 
in bad faith in his dealings with VA surrounding his 
application for pension benefits and the subsequently-
declared debt.  

Finally, the veteran reported on his remarriage in June 1997.  
He did not provide any documentation of the marriage at that 
time.  Further, there is no evidence in the claims folder to 
document the marriage.  On remand, the veteran should be 
requested to provide documentation of the marriage.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide documentation of his 
marriage to his current spouse.

2.  The Committee must adjudicate the 
validity of the creation of the debt, 
establishing the amount of the veteran's 
debt, to include any necessary 
evidentiary development, providing notice 
of the decision to the veteran and an 
opportunity to respond.  A copy of the 
June 21, 2001, letter referenced in the 
March 2003 SOC must be associated with 
the claims folder.

3.  Once the amount of the debt has been 
established, the Committee should 
readjudicate the issue of entitlement to 
waiver of recovery of an overpayment of 
improved pension benefits.  Provide the 
veteran and his representative an SSOC 
and afford them the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


